267 F.2d 820
Eric O. SONNTAG, Appellant,v.UNITED STATES of America, Appellee.
No. 16244.
United States Court of Appeals Ninth Circuit.
June 8, 1959.

Thomas H. Ludlow, Jr., Los Angeles, Cal., for appellant.
Laughlin E. Waters, U. S. Atty., Eugene N. Sherman, Robert John Jensen, Los Angeles, Cal., for appellee.
Before STEPHENS, MARIS and BARNES, Circuit Judges.
PER CURIAM.


1
The appellant was convicted of violating Title 18 U.S.C. § 1341. He operated a mail order pet shop and falsely advertised that he had various animals in stock ready for immediate delivery and that if he was unable to fill an order, he would make a refund within forty-five days. He has advanced various excuses for his failures to keep advertised animals in stock and to make delivery or refund on each order in conformity with his advertising. The evidence amply supports the judgment.


2
The judgment is affirmed.